Case 2:11-cv-01754-BRM-AME Document 621-15 Filed 07/23/20 Page 1 of 3 PageID: 48335




                                  Exhibit L
Case 2:11-cv-01754-BRM-AME Document 621-15 Filed 07/23/20 Page 2 of 3 PageID: 48336




                                             SHORT FORM NOTICE




                    If you or a close relative ever filed an asbestos lawsuit based
                       on exposure to Emtal Talc, you could receive a payment
                        from a proposed $72.5 million class action settlement.


                                      A federal court authorized this notice.

                                            What’s This All About?

   There is a proposed class action settlement (“the Settlement”) in a case called Williams v. BASF Catalysts
   LLC, et al., C.A. No. 2:11-cv-01754 (D.N.J.) (the “Williams Lawsuit”) regarding (a) claimed exposure to
   Emtal Talc (a brand of industrial talc) that allegedly caused asbestos bodily injury and (b) the related
   lawsuits that were filed (the “Underlying Lawsuits”) against Engelhard Corporation, BASF Catalysts, LLC,
   and certain of their subsidiaries (such as Eastern Magnesia Talc Company) (collectively, the “Underlying
   Defendants”) and eventually dismissed. Cahill Gordon & Reindel LLP (“Cahill”) represented the Underlying
   Defendants in the Underlying Lawsuits. The plaintiffs in the Williams Lawsuit allege that the Underlying
   Defendants and Cahill (collectively, the “Williams Defendants”) made misstatements or concealed evidence
   about the existence of alleged asbestos in Emtal Talc and failed to disclose related information before the
   dismissal of the Underlying Lawsuits. The Williams Defendants deny these allegations.

   This Settlement and the Underlying Lawsuits do not involve exposure to any personal cosmetic product
   such as baby, body, or talcum powder. Emtal Talc was used in the manufacturing of industrial products,
   such as tires and other rubber goods, paints, plaster, caulking, and auto-body repair compounds.

                                                 Am I Affected?

   You are a “Class Member” to the Settlement if you are within the United States or its territories and,
   between March 8, 1984, and March 29, 2011, filed and served an Underlying Lawsuit against one or more
   of the Underlying Defendants, seeking asbestos bodily injury compensation or other relief arising from
   exposure to Emtal Talc or a right to damages based on an asbestos injured person’s injury or death, and
   before March 30, 2011, you either (a) voluntarily dismissed or terminated the Underlying Lawsuit after the
   suit was filed; or (b) had your Underlying Lawsuit involuntary dismissed by the presiding Court. If you are
   the personal representative of a Class Member, this Settlement may also affect you.

                                      What Does the Settlement Provide?

   The proposed Settlement, if approved, would provide $72.5 million to pay Class Members as follows: (a)
   $6.25 million to those who prove they are Class Members; (b) $59.75 million to those who sustained an
   asbestos-related injury; and (c) $6.5 million to those who experienced an extraordinary physical injury
   and/or economic loss allegedly as a result of exposure to Emtal Talc, as well as an incentive award to
   certain plaintiffs who helped bring the case. The Williams Defendants have also agreed to pay court-
Case 2:11-cv-01754-BRM-AME Document 621-15 Filed 07/23/20 Page 3 of 3 PageID: 48337




   approved attorneys’ fees up to $22.5 million, court-approved attorneys’ expenses up to $1.2 million, and up
   to $3.5 million in notice and settlement administration costs.

                                           How Do I Get a Payment?

   You must file and complete a Claim Submission by ___, 2020 to receive a payment. You can go to the
   program’s website, www.EmtalTalcSettlement.com, to file a claim and submit required supporting
   documents online. The website also provides instructions for how to file a claim in hard copy and submit
   supporting documents through the mail.

                                         What Are My Other Options?

       1. Exclude Yourself – If you are a Class Member but do not want to be included in the Settlement,
          you must exclude yourself by ____. You will get no payment, but you will keep your right to sue the
          Williams Defendants about the legal claims in this case or any asbestos-related personal injury or
          wrongful death claim that may arise in the future. The long-form notice available on the settlement
          website explains how to exclude yourself.
       2. Object – If you remain in the Settlement but do not like it, you can write to the Court by mailing a
          written objection no later than ____. The long-form notice available on the settlement website
          explains how to object.
       3. Go to a Hearing – If you remain in the Settlement but want to speak in Court about the fairness of
          the Settlement, you can appear at a hearing on ____ and ask the Court for permission to speak at
          that hearing. You can appear on your own behalf or through an attorney, but you do not have to.
       4. Do Nothing – If you do nothing, you will remain in the Settlement but will not receive a payment
          and will give up your rights to sue the Williams Defendants for any asbestos injury or wrongful
          death claim.

       For more information, call the program’s toll-free number, 1-888-401-1929 or visit the website at
                                       www.EmtalTalcSettlement.com.
